DETAILED ACTION
This is non-final office action on the merits.  Claims 1-23 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 15, 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "an installation position".  As claim 1 previously introduced “an installation position”, it is not known if these two instance are the same or not.  In addition, any subsequent recitation of “the installation position” is indefinite as to which instance it is referring to.
Claim 10 recites the limitation "an installation position".  As claim 1 previously introduced “an installation position”, it is not known if these two instance are the same or not.  In addition, any subsequent recitation of “the installation position” is indefinite as to which instance it is referring to.
Claim 15 recites the limitation "an installation position" in line 5.  As claim 12 previously introduced “an installation position”, it is not known if these two instance are the same or not.
Claim 21 recites the limitation "an installation position".  As claim 12 previously introduced “an installation position”, it is not known if these two instance are the same or not.  In addition, any subsequent recitation of “the installation position” is indefinite as to which instance it is referring to.
Claim 22 recites the limitation "an installation position".  As claim 12 previously introduced “an installation position”, it is not known if these two instance are the same or not.  In addition, any subsequent recitation of “the installation position” is indefinite as to which instance it is referring to.

Allowable Subject Matter
Claims 1-8, 11-14, 16-20, 23 allowed.
The following is an examiner’s statement of reasons for allowance: 
While SCHMIDT (EP3176925, an reference in IDS ) teaches a robot arm with clamp end effector heating up an annular object and moving the annular object to an installation position of an work-piece to shrink fit, SCHMIDT does not teach all the specifics of claims 1 and 12, along with other claim combinations.
While Dautel et al. (US 20160271742) teaches robot grippers moving heated cams onto camshaft pipe for shrink fit, Dautel et al. does not teach all the specifics of claims 1 and 12, along with other claim combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664